Name: 85/538/EEC: Council Decision of 5 December 1985 amending the amount of the daily allowance granted to members of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration
 Date Published: 1985-12-12

 Avis juridique important|31985D053885/538/EEC: Council Decision of 5 December 1985 amending the amount of the daily allowance granted to members of the Economic and Social Committee Official Journal L 334 , 12/12/1985 P. 0024 - 0024 Spanish special edition: Chapter 01 Volume 5 P. 0027 Portuguese special edition Chapter 01 Volume 5 P. 0027 *****COUNCIL DECISION of 5 December 1985 amending the amount of the daily allowance granted to members of the Economic and Social Committee (85/538/EEC) THE COUNCIL OF EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas the amount of the daily allowance granted to members of the Economic and Social Committee should be adjusted, HAS DECIDED AS FOLLOWS: Article 1 Council Decision 81/121/EEC of 3 March 1981 on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts (1), as last amended by Decision 84/382/EEC (2), is hereby amended as follows: In Article 2, first indent, 'BF 3 600' shall be replaced by 'BF 4 000'. Article 2 This Decision shall take effect on 1 January 1986 and shall apply until 31 December 1987. Done at Brussels, 5 December 1985. For the Council The President J.-C. JUNCKER (1) OJ No L 67, 12. 3. 1981, p. 29. (2) OJ No L 208, 3. 8. 1984, p. 52.